IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-10570
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CHESTER GLENN BROWN, a/k/a
Sealed Defendant 1, a/k/a, Baldy,
a/k/a Gangsta,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CR-025-H
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Chester Glenn Brown appeals his guilty-plea conviction of

conspiracy to distribute cocaine base.   Section 841, Title 21,

of the United States Code does not violate the Commerce Clause,

and the sentencing disparity between powder cocaine and crack

cocaine does not violate equal protection rights.      See United

States v. Clark, 67 F.3d 1154, 1165 (5th Cir. 1995); United

States v. Cherry, 50 F.3d 338, 342-44 (5th Cir. 1995).      The

appeal is without arguable merit and thus frivolous.

     APPEAL DISMISSED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
No. 95-10570
     -2-